DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. (Bolding by examiner.)
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not presented in narrative form and includes a number of sentence fragments listed as though they were bullet-pointed method steps (e.g. “Determining whether the actual temperature value is less than a second pre-determined minimum threshold temperature value.”)  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "114" in fig. 1 and "144" in ¶ 16 of the disclosure (as numbered in US Publication No. 2022/0186997 A1) have both been used to designate an outdoor unit.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both “gas heat” in fig. 1 and ¶ 16 and a condenser fan in fig. 2 and ¶ 27.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
numeral 157, appearing to show a connection or communication line at the left side of fig. 1.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “proximate” in claims 3 and 16 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the claims how near the sensor must be to the distributor to be “proximate” the distributor, for example whether the sensor being disposed on the distributor, on a ling connecting thereto, or on an evaporator connected to the distributor falls within the scope of this teaching.  For this reason, the scope of the claims cannot be positively ascertained and the claims are thus rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2020/0355418 A1 to Najafifard in view of Chamoun et al.

    PNG
    media_image1.png
    812
    475
    media_image1.png
    Greyscale

Najafifard teaches limitations from claim 1 in figs. 1 and 3, shown above and below respectively, a method of mitigating a freeze event in a heating, ventilation, and air conditioning (HVAC) system (100, shown in fig. 1), the method comprising: 
measuring, using at least one temperature sensor (124), a saturated suction temperature (of the evaporator coil 102, as taught in ¶ 24); 

    PNG
    media_image2.png
    669
    235
    media_image2.png
    Greyscale

receiving, by a controller (130), actual temperature value reflective of the measured saturated suction temperature (as discussed in ¶ 24, the temperature measured by the sensor 124 “measures a refrigerant temperature within the evaporator coil 102 (also known as the ‘saturated suction temperature’)” thus measuring an “actual temperature value” which reflects this suction temperature); 
determining, using the controller (130 as step 306), whether the actual temperature value (from sensor 124) is less than a first pre-determined minimum threshold temperature value (“a pre-determined minimum threshold” as taught in ¶ 25 and 28); 
responsive to a determination that the actual temperature value is less than the first pre-determined minimum threshold temperature value,… modifying, using the controller (130 as step 308), operation of a compressor (106) (as taught in ¶ 28, the compressor being reduced in response to the determination that frost formation is likely, this reduction ending when the formation of frost is no longer indicated).
Najafifard does not teach the controller starting a timer which elapses before the control of the compressor operation, or this timer being modified based on whether the sensed temperature is less than a second predetermined minimum threshold temperature.  Chamoun teaches in ¶ 9, an air conditioning heat pump system having a defrost control method in which after the compressor is deactivated or reduced in operating speed, a predetermined amount of time is allowed to pass and then it is determined whether the monitored temperature of the evaporator has increased to exceed a predetermined temperature.  If the predetermined temperature has been exceeded, the defrosting is ended but if the monitored temperature is below the predetermined temperature a second defrost mode is initiated before normal operation is resumed.  This operation maps to the limitations of the instant claim as the claimed timer operating for a pre-determined time interval represents the predetermined amount of time of Chamoun which is extended to a modified time which further includes the second defrost operation before the compressor is controlled to operate normally if the monitored temperature is found to be less than the predetermined temperature of Chamoun.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Najafifard with the multiple defrosting periods based on a monitored evaporator temperature of Chamoun in order to allow for the defrosting of the system to be extended when additional time is required to remove frost, thus allowing for effective and reliable removal of frost from the evaporator and thus improved performance and efficiency of the air conditioning system as a whole.

Najafifard teaches limitations from claim 2, the method of claim 1, wherein the saturated suction temperature comprises a temperature of refrigerant within an evaporator (102) (as taught in ¶ 24, the temperature sensor 124 “measures a refrigerant temperature within the evaporator coil 102”.)

Najafifard teaches limitations from claim 4, the method of claim 1, wherein the at least one temperature sensor (124) is disposed on an exterior surface of an evaporator coil (102) thereby using a surface temperature of the evaporator coil as a proxy measurement for the saturated suction temperature (as taught in ¶ 24).

Regarding claims 5 and 6, neither Najafifard nor Chamoun teaches the first predetermined minimum threshold temperature (that is, the temperature that initiates a defrosting operation) to be 32º F as taught in claim 5 and or the second predetermined minimum threshold temperature (that is, the temperature used after the initiation of the defrosting operation to determine whether to modify the duration) to be 33º F as taught in claim 6.  One of ordinary skill in the art at the time the application was filed would have recognized these threshold temperatures to be result effective variables as setting either too high or too low would result respectively in false positive and false negative determinations regarding the need for defrosting the evaporator thus reducing the performance of the system by either interrupting operations for unnecessary defrosting or failing to defrost when it is required to restore effective operations.  Further, Chamoun teaches in ¶ 9 that 0º C (equal to 32º F) is a predetermined air temperature at which there is a risk of frost formation and at which action may be taken to defrost the evaporator, thus indicating a value of approximately this temperature to be reasonable for an equivalent refrigerant temperature for such action to be taken.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Regarding claim 7, neither Najafifard nor Chamoun teaches the duration of the pre-determined time interval (that is, the time set for the initial defrost operation before the second threshold temperature modifies the duration) being 180 second.  One of ordinary skill in the art at the time the application was filed would have recognized this duration to be a result effective variable as setting this duration too long will result in unnecessary loss of operating time for excessive defrosting durations and too short a duration will lead to ineffective defrosting and loss of performance as a result.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Najafifard teaches limitations from claim 9, the method of claim 1, wherein the modifying comprises adjusting a speed of the compressor (106) to a value between a maximum-rated speed and a minimum-rated speed (such speed-setting is taught in ¶ 28 for the control of the compressor to initiate a defrosting operation and thus also for returning to normal operation after the defrosting operation has ended).

Najafifard teaches limitations from claim 10, the method of claim 1, wherein the modifying comprises cycling a compressor (106) between an activated state and a deactivated state (such compressor cycling is taught in ¶ 28 for the control of the compressor to initiate a defrosting operation and thus also for returning to normal operation after the defrosting operation has ended).

Najafifard teaches limitations from claim 11, the method of claim 1, wherein the freeze event comprises ice buildup on an evaporator (102) of the HVAC system (taught in the Abstract and ¶ 28 of Najafifard as “frost formation on the evaporator coil”).

Najafifard as modified by Chamoun teaches limitations from claim 12 in fig. 3, shown above, the method of claim 1, comprising, responsive to a determination that the actual temperature value is greater than the first pre-determined minimum threshold temperature value, repeating the measuring step (as shown in fig. 3, the step of determining if the evaporator temperature indicates frost formation, the process repeats, returning to step 304 of measuring the parameter with or without operation of the compressor based on the result of the determination).

Najafifard as modified by Chamoun teaches limitations from claim 12 in fig. 3, shown above, the method of claim 1, comprising, responsive to a determination that the timer operating for the modified time interval has not expired (as taught in 9 of Chamoun and applied to the method of Najafifard’s fig. 3 between steps 306 and 308 as discussed in the above rejection of claim 1), repeating the step of determining whether the actual temperature value is less than the second pre-determined minimum threshold temperature value (as shown in fig. 3, after the determination of step 306, the method loops to the measurement of step 304 and determination of step 306).

Regarding claim 14, refer to the above rejection of claim 1.  Although claim 1 recites a method and claim 14 recites a system, the discussion presented above with regard to the method of claim 1 is sufficient to also demonstrate the obviousness of the system of claim 14.

Regarding the limitations of claim 15, refer to the above rejection of claim 14 upon which claim 15 depends and the rejections of claim 9 regarding the adjusting of the compressor speed and claim 10 regarding the cycling of the compressor between activated and deactivated states.

Regarding the limitations of claim 17, refer to the above rejection of claim 14 upon which claim 17 depends and the rejections of claims 5 and 6 regarding the values of the first and second threshold temperatures.

Regarding the limitations of claim 18, refer to the above rejection of claim 14 upon which claim 18 depends and the rejections of claims 7 regarding the values of the pre-determined time interval.

Regarding the limitations of claim 20, refer to the above rejection of claim 1 with regard to the method, including the measuring of temperature and setting and modifying of the time interval based on the comparison of the temperature to first and second thresholds by a controller and of claim 10 regarding the cycling of the compressor between activated and deactivated states.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Najafifard and Chamoun as applied to claims 1 and 14 above, and further in view of US Publication No. 2015/0068231 A1 to Rite et al.

Regarding claim 3, Najafifard teaches a cooling system having a defrost method in which a detected evaporator saturation temperature is compared to a predetermined threshold to determine whether the compressor should be deactivated or slowed for a time until the determination of the presence of frost ends.  Najafifard teaches limitations from claim 3, the at least one temperature sensor (124) is at least one of a thermocouple, a thermometer, and a thermostat (each of these options being listed in ¶ 24 of Najafifard).
Najafifard does not teach the temperature sensor being disposed proximate a distributor on an evaporator circuit line.  Rite teaches in ¶ 21, an HVAC system in which a temperature sensor (34) is coupled to a distributor tube at the inlet (25) of an evaporator (22) “to measure saturated refrigerant temperature of the refrigerant that is being delivered to the evaporator”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Najafifard with the distributor placement of the temperature sensor of Rite so that the temperature of all refrigerant flowing to the evaporator from the expansion valve may be included in the sensing of temperature so that temperature differences over the surface of the evaporator (such as those caused by inconsistencies in the airspeed delivered by the fan of the evaporator) do not negatively affect the accuracy of the temperature measurement.

Regarding the limitations of claim 16, refer to the above rejection of claim 14 upon which claim 16 depends and the rejections of claims 3 regarding the placement of the temperature sensor at a distributor of the evaporator.

Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Particularly, claims 8 and 19 each recite that the modified time interval is equal to the pre-determined time interval of 180 divided by the 32º F cubed and multiplied by the saturated suction temperature cubed.  The prior art of record taken alone or in combination does not teach or suggest such an equation nor does it present any teaching which might render the use of such an equation obvious to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent No. 5,553,462 to Taylor teaches in col. 3, lines 3-33, a refrigeration cycle system in which a temperature of air blown from the evaporator at the beginning of a defrost operation is compared to a number of different reference temperatures to determine the duration of a defrost period for which the compressor of the system is switched off for the defrosting operation.

US Patent No. 6,119,472 to Ross teaches in col 6, lines 1-16, a refrigeration cycle system having an evaporator (220) equipped with a temperature sensor (152) detecting the temperature of the evaporator and coupled to a control circuit (150) which uses the temperature signal from the sensor to determine when a compressor 124 should be cycled on and off.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        23 September 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763